Citation Nr: 1609482	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for limitation of motion of the thoracic spine, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-surgical scar, tumor removal thoracic spine, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an effective date prior to August 5, 2011 for the grant of service connection for left lower extremity radiculopathy.

7.  Entitlement to an effective date prior to August 5, 2011 for the grant of service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.   

The Veteran has not alleged that he was unemployable due to his service-connected disabilities at any time during the course of the appeal.  Thus, a total rating for compensation purposes based on individual unemployability (TDIU) claim is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

All documents in the Veteran's VA electronic folders (Virtual and VBMS) relevant to the claims decided below were considered by the RO prior to certification of the Veteran's claim to the Board.

The left and right lower extremity radiculopathy increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's lumbar spine and thoracic spine disabilities do not result in ankylosis of the thoracolumbar spine, do not result in limitation of flexion of the thoracolumbar spine to 30 degrees or less, and the Veteran has not had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

2.  The Veteran has one service-connected linear scar on his back.  The scar is 0.1 centimeters by 23 centimeters in size and it results in no functional impairment.  

3.  The Veteran did not indicate an intent to claim service connection for left or right lower extremity radiculopathy prior to August 5, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a rating in excess of 10 percent for thoracic spine disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for a rating in excess of 10 percent for post-surgical scar on the back have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

4.  The criteria for an effective date prior to August 5, 2011, for the grant of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date prior to August 5, 2011, for the grant of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

With regard to the effective date and initial rating claims, these appeals arise from the Veteran's disagreement with the effective dates and initial ratings assigned following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

Regarding the remaining issues decided herein, in June 2012, prior to the August 2012 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims for increased ratings, and the relative duties upon himself and VA in developing these claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The June 2012 letter notified the Veteran of how ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA medical records.  The Veteran has been afforded VA medical examinations.  The record does not indicate, and the Veteran has not asserted, that there is any additional relevant evidence that should be obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Spine Rating Criteria

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 
An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

III.  Spine History and Analysis

An October 2001 rating decision granted the Veteran service connection and a 20 percent rating for a lumbar spine disability.  This rating decision also granted the Veteran service connection and a 10 percent rating for a thoracic spine disability.  The Board notes that the schedular criteria for the rating of spinal disabilities has since been changed and the current criteria consider disabilities of the lumbar and thoracic spine together for a single rating.  As explained below, the Veteran does not meet the criteria for a 40 percent rating for his combined thoracolumbar spine disability under the current criteria for rating spinal disability.  Although the Veteran might only be entitled a rating less than his current separate 20 percent and 10 percent ratings for his thoracolumbar spine disability under the current schedular criteria, a readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a) (2015).  Consequently, the Veteran's current separate 20 percent lumbar spine and 10 percent thoracic spine ratings will remain in place. 

In August 2011, the Veteran requested a higher rating for his back disabilities.  He reported that he had a very had time sitting for long periods of time.  As noted above, the current criteria for the rating of spine disabilities considers the thoracic and lumbar spines together and does not provide for separate ratings for the thoracic and lumbar spines.  Given that the Veteran currently has a 20 percent rating in effect for his lumbar spine and a 10 percent rating for his thoracic spine under prior diagnostic codes, he would need to meet the criteria for a rating in excess of at least 20 percent for his thoracolumbar spine disabilities, under the current schedular criteria for the rating of the thoracolumbar spine, in order to warrant an increased rating.  The current schedular criteria does not provide for a 30 percent rating for disability of the thoracolumbar spine.  Consequently the Board must determine whether the Veteran is entitled to a 40 percent rating or higher for his thoracolumbar spine disability.   
A 40 percent rating for the thoracolumbar spine is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  In this case the medical evidence of record does not indicate that the Veteran has ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine restricted to 30 degrees or less.  A March 2012 VA treatment record (in the Virtual VA file) indicates that the Veteran had only moderate reduction of thoracolumbar spine motion.  On VA examination of the spine in July 2012, the Veteran had 60 degrees of thoracolumbar flexion with pain on motion.  There was no additional loss of motion of the thoracolumbar spine after repetitive testing.  The examination revealed that reflexes were normal, strength testing was normal and there were no muscle spasms.  The Veteran reported flare-ups that limited him with regard to walking, standing and prolonged sitting.  He did not use any assistive devices as a normal mode of locomotion.

In January 2015, the Veteran's attorney argued that the Veteran is entitled to a 40 percent rating for his service-connected spine disorder based on ankylosis of the thoracolumbar spine.  He pointed out that although the July 2012 examination revealed that the Veteran had 60 degrees of forward flexion, all of that motion (from 0 degrees) was painful.  He asserted that because the Veteran has pain on all motion, the Veteran's thoracolumbar spine should be considered to be the equivalent of ankylosed.  

The attorney is correct that at the July 2012 VA examination the Veteran reported pain throughout the arc of motion during forward flexion and extension of the thoracolumbar spine.  However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.   In this case, despite the Veteran's reports of pain throughout the range of motion, there was no further decrease of range of motion on repetitive testing.  Consequently, it is clear that the Veteran's thoracolumbar back pain on motion is in no way equivalent to ankylosis of the thoracolumbar spine.  
The Board recognizes the Veteran's many complaints of low back pain and reports of flare-ups resulting in difficulty with walking, standing, and prolonged sitting.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  The July 2012 VA examiner reported the Veteran had no additional loss of motion with repetitive use testing, and that the Veteran had no weakened movement, excess fatigability or incoordination due to the thoracolumbar spine disability.  The Veteran's functional loss of the thoracolumbar spine is limited to limitation of motion to 60 degrees and pain.  Thus the Veteran has not met the criteria for a 40 percent rating even with consideration of such factors as pain, weakness and incoordination with use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran is not entitled to a higher rating under Diagnostic Code 5243, the code for intervertebral disc syndrome (IVDS).  The evidence does not reveal that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The July 2012 VA examiner stated that the Veteran had had no incapacitating episodes due to his lumbar spine disability. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability is made.  In this case, the Schedule is not inadequate, the Veteran has pain symptoms which ultimately result in limitation of motion of the spine which is contemplated by the schedular criteria.  The Schedule does provide for higher ratings for the service-connected thoracolumbar spine disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.  In sum, there is no indication that the schedular criteria are not adequate to evaluate his claim.

Because the Veteran has not met the criteria for a rating in excess of 30 percent for his thoracolumbar spine disabilities at any time during the appeal period, a staged rating in excess of 20 percent for the lumbar spine, or a staged rating in excess of 10 percent for the thoracic spine disability, is not for assignment.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

IV.  Back Scar

The Veteran seeks a rating in excess of 10 percent for a post-surgical scar residual of surgical removal of a thoracic tumor during service.  A June 2002 rating decision granted the Veteran service connection and a 10 percent rating for a painful scar.  The RO interpreted the Veteran's August 2011 claim for a higher rating for his spine disabilities to include a claim for an increased rating for the residual scar.  In their submissions to VA regarding the Veteran's claims on appeal, the Veteran and his attorney have not described any scar symptoms. 

On VA examination in July 2012, the VA examiner noted that the Veteran's scar was linear and that it is 0.1 centimeter wide and 21 centimeters long.  He noted that the Veteran's scar did not impact his ability to work.  

For a rating in excess of 10 percent under the criteria for the rating of scars that are not on the head, face or neck, the scar must cover an area than 77 square centimeters, or there must be three or more painful scars.  38 C.F.R. § 7801, 7804.  In this case, the Veteran only has one scar and it is much smaller in area than 77 square centimeters.  Furthermore, there is no indication that the scar results in any other disabling effects that would result in a higher rating under any other appropriate diagnostic code.  38 C.F.R. § 7805.  Accordingly, the Board finds that the Veteran had not met the criteria for a rating in excess of 10 percent for the scar on his back at any time during the appeal period.  See Hart. 
 
In this case, the Schedule is not inadequate, the Veteran has a painful scar which is countenanced by the schedular criteria.  The Schedule does provide for higher ratings for the service-connected scar.  See Thun.  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.  In sum, there is no indication that the schedular criteria are not adequate to evaluate his claim.


V.  Lower Extremity Radiculopathy Effective Date

The August 2012 rating decision on appeal granted the Veteran service connection and 10 percent ratings for the Veteran's right and left lower extremity neuropathy, effective from August 5, 2011.  The Veteran maintains that he should be granted service connection for bilateral lower extremity neuropathy effective from his discharge from service.  As explained below, the Board finds that an effective date prior to August 5, 2011 is not warranted.

The Veteran's attorney asserts that the Veteran's bilateral lower extremity radiculopathy is a complication of the Veteran's service-connected spinal condition and not a secondary disability.  He maintains that there was one injury that created two simultaneous disabilities, that there was no gradual occurrence of a subsequent disability, as would be seen in a truly secondary scenario.  He asserts that therefore the Veteran's service-connected bilateral radiculopathy should be granted effective to the day it was factually ascertainable that said condition arose.  He then stated that the Veteran had bilateral lower extremity radiculopathy at discharge from service, same as the precipitating low back condition, and that the bilateral lower extremity radiculopathy should have been separately evaluated at that time.  

On his original claim for VA benefits in June 2001, the Veteran only requested service connection for back pain.  With regards to the attorney's arguments, the Board notes that the Veteran was originally granted service connection for lumbar strain and thoracic spine limitation of motion disabilities by an October 2001 rating decision.  The Veteran did not submit a notice of disagreement in response to the October 2011 decision indicating that he thought he should be granted service connection for any other disability related to his back.  Consequently, the October 2001 rating decision is final and the Veteran is not entitled to service connection for bilateral lower extremity radiculopathy based on the original claim, absent a claim for clear and unmistakable error (CUE) in the October 2001 rating decision.  The Veteran and his attorney have made no assertions of CUE.  

A review of the claims file shows that the Veteran did not submit any document that could be considered a claim for service connection for a lower extremity disability until August 2011.  On August 5, 2011, VA received a claim from the Veteran in which he reported neuropathy of the lower extremities.  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, the Veteran's attorney, in effect, asserts that the June 2001 original claim for a back disability encompassed a claim for service connection for bilateral lower extremity radiculopathy.  The Board does not find this to be the case.  At that time the Veteran made no reference to lower extremity radiculopathy.  Furthermore, when the October 2001 rating decision granted service connection for lumbar strain and thoracic limitation of motion disabilities, but no other related disabilities, the Veteran did not indicate that he thought any other disabilities should have been service connected.  Therefore, the effective date provision regarding claims received within one year after separation from service does not apply. 

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here the first communication from the Veteran mentioning lower extremity radiculopathy was received from the Veteran on August 5, 2011.  The Veteran's attorney is correct that VA medical records from soon after discharge from service have shown symptoms that could be attributable to radiculopathy.  A July 2001 VA examination report notes that the Veteran had spotty numbness over the bilateral distal thighs.  However, the Board does not consider the VA medical records to be a claim for service connection for lower extremity radiculopathy.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Therefore, the receipt of VA medical records reflecting possible symptoms of lower extremity radiculopathy, in and of itself, did not constitute an informal claim for service connection.  38 C.F.R. § 3.155(a) (2015).

As explained above, the evidence clearly shows that the Veteran did not submit a claim for service connection for left or right lower extremity radiculopathy prior to August 5, 2011.  Consequently, the criteria for an effective date prior to August 5, 2011, for the grant of service connection for left or right lower extremity radiculopathy, have not been met.  38 C.F.R. § 3.400. 

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to August 5, 2011 for the grant of service connection for left or right lower extremity radiculopathy; the benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for lumbar strain, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for limitation of motion of the thoracic spine, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for post-surgical scar, tumor removal thoracic spine, currently evaluated as 10 percent disabling, is denied.

Entitlement to an effective date prior to August 5, 2011 for the grant of service connection for left lower extremity radiculopathy is denied.

Entitlement to an effective date prior to August 5, 2011 for the grant of service connection for right lower extremity radiculopathy is denied.


REMAND

The Veteran seeks initial ratings in excess of 10 percent for his right and left lower extremity neuropathy disabilities.  On his August 2011 claim for service connection for bilateral lower extremity neuropathy, the Veteran reported that he sometimes could not feel his calves and that he had very hard problems walking when that occurred.  On VA examination in July 2012, the Veteran reported mild paresthesias/dysesthesias of the lower extremities and he denied pain in the lower extremities.  

In January 2015, the Veteran's attorney reported that the Veteran has near constant pain that is either burning or stabbing in nature, with numbness and tingling, to various aspects of each leg.  This report from the Veteran's attorney indicates much more severe bilateral lower extremity radiculopathy symptoms than reflected by the July 2012 VA examination report.  Consequently, a new VA examination to determine the current severity of the Veteran's bilateral lower extremity radiculopathy must be obtained.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the Veteran's claims file.

2.  When the above action has been accomplished, afford the Veteran a VA examination to determine the current severity of his left and right lower extremity radiculopathy disabilities.  The claims file must be provided to and reviewed by the VA examiner in conjunction with the examination.  

The examiner should discuss any associated neurological manifestations indicating whether or not the Veteran has symptoms of pain, numbness, loss of sensation, or tingling that are productive of (i) mild incomplete paralysis; (ii) moderate incomplete paralysis; (iii) moderately severe incomplete paralysis; (iv) severe incomplete paralysis with marked atrophy; or, (v) complete paralysis with foot dangles and drops, no active movement of the muscles below the knee, and weakened or lost flexion of the knee.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


